Citation Nr: 1422533	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  13-28 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for acquired psychiatric disorders, other than PTSD, to include depression, an adjustment disorder, an anxiety disorder, and a dysthymic disorder.  

3.  Entitlement to service connection for a polysubstance abuse disability in full-sustained remission, to include as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1971, including a tour of duty in the Republic of Vietnam from January 1970 until September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In July 2013, the Veteran testified before a decision review officer at the Manchester, New Hampshire RO.  A transcript of the hearing is included in the claims file.  

In January 2014, the Veteran testified before the Board via videoconference before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board has determined that further development is warranted.  

In relation to his acquired psychiatric disorders, the Veteran testified at his hearing in January 2014 that he was treated twice at a VA hospital in 1978.  Complete medical treatment records from a VA facility during this time period have not been associated with the Veteran's file nor has there been a finding that the records are unavailable.  There is also evidence that the Veteran may have been previously diagnosed with PTSD at the Manchester VA.  Although there is a problem list from the Veteran's Manchester VA file stating that the Veteran has been diagnosed with an anxiety disorder by Dr. A.D., an adjustment disorder mixed with anxiety and a depressed mood by Dr. S.K., and posttraumatic stress disorder by Dr. A.M. underlying records resulting in these diagnoses are not currently associated with the claims file.  As such, an effort to associate these records with the Veteran's claim file should be completed.  38 C.F.R. § 3.159(c)(1), (2).  

During the Veteran's January 2014 hearing, he identified an in-service stressor of a rocket attack.  This stressor was not considered during the Veteran's November 2011 examination.  Further, during the November 2011 VA examination, the Veteran was diagnosed with dysthymic disorder but the examiner did not provide an opinion on whether this disorder was related to service.  As discussed above, the Veteran has been diagnosed with several acquired psychiatric disorders at the VA hospital in Manchester, including PTSD, anxiety, adjustment disorder, dysthymic disorder and a polysubstance abuse disorder.  See July 2013 Veteran Problem List from the Manchester VA.  In addition, the Veteran's orthopedist, Dr. W.L. has depression listed as one of the Veteran's discharge diagnosis on an April 2008 Discharge Summary.  Accordingly, a nexus opinion regarding any currently diagnosed acquired psychiatric disorder should be obtained.  

In regards to the Veteran's polysubstance abuse disability claim, the Board notes that under 38 U.S.C.A. § 1110 no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  However, it is still possible for the Veteran to receive entitlement to a polysubstance abuse disability if it is shown that the Veteran has a current disability that is secondary to a service connected disability.  In the absence of such competent evidence showing that the Veteran's polysubstance abuse is secondary to a service-connected disease or disability, a polysubstance abuse disability is deemed to be the result of his own willful misconduct.  See 38 U.S.C.A. § 1110 (West 2002).  Accordingly, the Veteran has to show that his substance abuse is secondary to a service-connected disability, as direct service connection for polysubstance abuse cannot be granted. 38 C.F.R. § 3.301(C)(3); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service connection may be granted if the evidence shows that a service-connected disability is the cause of another, nonservice-connected disability (secondary service connection).  38 C.F.R. § 3.310.  A review of the file reveals that the Veteran has not received notice of the elements necessary to substantiate a secondary service connection claim.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice should include information on what evidence is necessary to establish secondary service connection under 38 C.F.R. § 3.310.  

2.  The RO/AMC should contact the Veteran and ask him to specify all medical care providers who treated him for his claimed conditions, specifically which VA he went to in 1978.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  

The RO/AMC should specifically request all treatment records from 1978 and current records from the Manchester VA, including those records from Dr. A.M., Dr. A.D. and Dr. S.K., and associate them with the claims file. 

If any of the requested records are not available, the fact of such unavailability must be clearly documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.  

3.  After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination for purposes of determining the current nature, extent and etiology of any currently diagnosed acquired psychiatric disabilities.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a)	Regarding PTSD, the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the PTSD began during active service or is related to any incident of service to include "fear of hostile military or terrorist activity" as defined by the revised provisions of 38 C.F.R. § 3.304(f)(3).  The examiner must comment upon the diagnosis of PTSD by Dr. A. M. at the Manchester VA and discuss all of the Veteran's stressors to include a rocket attack while in Vietnam.  

b).  For any of the following acquired psychiatric disorders that the Veteran has been diagnosed with, to include dysthymic disorder, adjustment disorder, anxiety disorder and depression, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disability was incurred in or aggravated by military service?  The examiner is also asked to discuss previous diagnoses made by VA doctors and the Veteran's private physician.  

c).  Regarding the polysubstance abuse disability, the examiner should provide an opinion as to whether the Veteran's polysubstance abuse disability, is as least as likely as not (a probability of 50 percent or greater) due to an acquired psychiatric disability.  

The examiner should also provide an opinion as to whether the diagnosed polysubstance abuse disability is at least as likely as not (a probability of 50 percent or greater) aggravated (i.e., worsened in severity beyond the natural progress) by an acquired psychiatric disorder. If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's polysubstance abuse disability found prior to aggravation; and (2) the increased manifestations, which, in the examiner's opinion, are proximately due to an acquired psychiatric disorder.

A thorough rationale should be provided for all opinions expressed. 

4.  The RO/AMC shall then take such additional development action, as it deems proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




